Citation Nr: 0801614	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  03-15 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and her children (BK and JK)




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1943 to July 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 decision by 
the RO which denied, in part, service connection for the 
cause of the veteran's death.  In March 2004, a hearing was 
held at the RO before a member of the Board.  The Board 
remanded the appeal for additional development in February 
2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the veteran's death on January 10, 
2002, is shown to have been the result of respiratory arrest 
as a consequence of pneumonia due to emphysema; other 
significant conditions contributing to death but not 
resulting in the underlying cause included ischemic 
cardiomyopathy and prostate cancer.  

3.  The veteran's emphysema was first clinically demonstrated 
many years after service, and there is no probative evidence 
of a causal connection between his emphysema and military 
service or any incident therein.  

4.  At the time of death, the veteran's only service-
connected disability was cranial defect, right parieto-
occipital region secondary to gunshot wound involving soft 
tissue, bone, dura, and brain with insertion of tantalum 
plate, rated 50 percent disabling.  

5.  A disability of service origin did not cause or play any 
role in the veteran's death, and did not have a material 
influence in accelerating death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The Court has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death, any questions as to the 
appropriate disability rating or the effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the appellant's claim, a 
letter dated in August 2002, fully satisfied the duty to 
notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
appellant was notified of the evidence that was needed to 
substantiate her claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
appellant was expected to provide, and that VA would assist 
her in obtaining evidence, but that it was ultimately her 
responsibility to give VA any evidence pertaining to her 
claim, including any evidence in her possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The appellant was notified of her 
responsibility to submit evidence which, in some fashion, 
showed that the veteran's death was related to service; of 
what evidence was necessary to establish service connection 
for the cause of death, and why the current evidence was 
insufficient to award the benefits sought.  

The veteran's service medical records and all VA and private 
medical records identified by the appellant have been 
obtained and associated with the claims file.  The appellant 
testified at a hearing before a member of the Board at the RO 
in March 2004.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

The Board finds that any deficiency in the notice to the 
appellant or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and found that the error was harmless).  

Indeed, there has been no prejudice to the appellant in the 
essential fairness of the adjudication.  The appellant and 
her representative clearly have actual knowledge of the 
evidence that is required to be submitted in this case and, 
based on the appellant's contentions as well as the 
communications provided to the appellant and her 
representative by VA, it is reasonable to expect that the 
appellant understands what was needed to prevail.  Moreover, 
any error in VA's notice to the appellant (which is initially 
presumed to be prejudicial) is in fact harmless.  See Sanders 
v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA 
to show that error in notice was not prejudicial).  

In short, the appellant has been made aware of the 
information and evidence necessary to substantiate her claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Laws & Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular disease, if manifested to the required degree 
within a prescribed period from the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2007).  

Factual Background & Analysis

In this case, the Board has reviewed all the evidence of 
record, including but not limited to the appellant's 
contentions, including her testimony and that of her children 
March 2004 travel Board hearing, the veteran's service 
medical records, and all VA and private medical records since 
his discharge from service.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the appellant will be summarized where 
appropriate.  

The veteran died in January 2002.  The certificate of death 
listed the cause of death as respiratory arrest as a 
consequence of pneumonia due to emphysema.  The records 
indicated that the veteran's pneumonia was present for four 
days and that his emphysema was present for ten years prior 
to death.  Other significant conditions contributing to death 
but not resulting in the underlying cause included ischemic 
cardiomyopathy and prostate cancer.  

The evidence of record includes a letter from a private 
physician, Dr. C. A. Concannon, dated in March 2004, to the 
effect that the veteran's death was due to respiratory arrest 
associated with pneumonia and emphysema.  The physician 
opined that the veteran's emphysema and ischemic 
cardiomyopathy were associated with and were directly the 
result of smoking and that they ultimately caused his death.  
The physician also indicated that the veteran reportedly 
started smoking in service.  The Board notes that Dr. 
Concannon was the certifying physician on the veteran's 
Certificate of Death.  

At the time of his death, the veteran was service-connected 
for a cranial defect on the right pareito-occipital region, 
involving soft tissue, bone, dura, and brain with residual 
headaches and weakness in the lower left extremity.  The 
disability was rated 100 percent disabling from July 15, 
1945, the day following discharge from service, and 50 
percent disabling from May 8, 1946.  The 50 percent rating 
remained in effect until his demise in January 2002.  

The appellant does not contend that the veteran's demise was 
related to military service or related directly to his 
service-connected cranial defect disability, though she 
believes that his service-connected head injury had some 
impact on his overall health.  (T p.5).  Rather, she 
testified, in essence, that her husband served his country 
courageously during a time of war and that to deprive her of 
her husband's disability benefits was a disservice to all 
disabled wartime veterans.  The representative asserted that 
although the veteran never sought medical attention for or 
was diagnosed with PTSD, he probably had PTSD and that this 
may have also impacted on his health and led to an early 
demise.  

In this case, the evidence of record showed that the 
veteran's death from respiratory arrest was due to emphysema 
which was related directly to his longstanding history of 
smoking.  While the appellant believes that the veteran's 
overall health was diminished by his service-connected 
gunshot injury and materially affected his ability to stave 
off the affects of smoking and his ultimate demise from 
emphysema, she has not provided any competent evidence to 
support that assertion.  As a layperson, the appellant is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus).  

Concerning the private doctor's opinion that cigarette 
smoking was related to service, the Board cannot consider 
that theory of entitlement based on in-service use of tobacco 
products in this case because the tobacco-use claim was 
received after June 8, 1998.  The current claim was received 
in March 2002.  

Historically, the Board notes that a VA General Counsel (GC) 
opinion (VAOPGCPREC 19-97), addressed the question of under 
what circumstances service connection may be established for 
tobacco-related disability or death on the basis that such 
disability or death is secondary to nicotine dependence which 
arose from a veteran's tobacco use during service.  In that 
opinion, the GC stated that a determination of whether the 
veteran is dependent on nicotine is a medical issue.  
Specifically, the GC held that a determination as to whether 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service-connected pursuant to 38 C.F.R. 
§ 3.310(a), depends upon affirmative answers to the following 
three questions: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, (2) whether the veteran acquired a 
dependence on nicotine in service, and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97.  In the 
opinion, the GC noted that secondary service connection may 
be established, under the terms of 38 C.F.R. § 3.310(a), only 
if a veteran's nicotine dependence, which arose in service, 
and resulting tobacco use, may be considered the proximate 
cause of the disability or death which is the basis of the 
claim.  

In a May 5, 1997 memorandum from the VA Under Secretary for 
Health to the GC, the Under Secretary for Health affirmed 
that nicotine dependence may be considered a disease.  
Moreover, paragraph 5 of VA USB letter 20-97-14, from the 
Under Secretary for Benefits, addressed to all VBA offices 
and centers, directs that, in light of the Under Secretary 
for Health's opinion, the answer in all nicotine dependence 
cases on this issue is that nicotine dependence is a disease. 
Consistent with the Under Secretary of Health's opinion, the 
Board finds that nicotine dependence is a disease for 
purposes of VA benefits.  As such, a finding of nicotine 
dependence must be supported by competent medical evidence.  
VAOPGCPREC 19-97.  

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection for disability or death on the 
basis that a disease or injury is attributable to the use of 
tobacco products during service.  38 C.F.R. § 3.300.  This 
provision, however, applies to claims filed after June 9, 
1998.  Therefore, given the date of this claim, such ban 
applies to the appellant's claim.   

As to the representative's assertion that the veteran may 
have had PTSD and that it may have aggravated his heart 
disease, the Board points out that the veteran had never 
sought medical attention for any psychiatric problems nor was 
he ever diagnosed with PTSD.  The Board has considered the 
two letters from Dr. C. A. Concannon to the effect that the 
veteran had PTSD.  However, Dr. Concannon is not shown to 
have any particular medical expertise in the field of 
psychiatry.  Moreover, he did not offer any discussion or 
analysis for his conclusion or provided any objective 
evidence to substantiate his opinion.  Nonetheless, the Board 
remanded the appeal in February 2005 to obtain a medical 
opinion as to whether the veteran had an acquired psychiatric 
disorder, including PTSD as a result of his gunshot wound to 
the head and, if so, whether any identified psychiatric 
disorder contributed materially or substantially in causing 
his death.  

In a September 2005 VA examination report, a VA psychologist 
indicated that she had reviewed the claims file and included 
a detailed description of the veteran's medical history.  The 
examiner indicated that, contrary to the private medical 
opinion suggesting that the veteran suffered a lot of stress, 
anxiety, and depression subsequent to his wartime head 
injury, the evidentiary record included very few complaints 
or symptoms and no objective evidence or diagnosis of a 
psychiatric disorder, including PTSD.  Although the examiner 
noted that the veteran had witnessed some symptoms of PTSD, 
she opined that he did not meet the criteria for a diagnosis 
of PTSD.  She concluded that there was insufficient evidence 
to confirm or diagnose the existence of an acquired 
psychiatric disorder, including PTSD.  

The service and post-service medical records do not show any 
evidence of treatment or a diagnosis of heart disease in 
service, within a year thereafter, or for several decades 
after his discharge from service in 1945.  Similarly, there 
is no competent evidence of any respiratory problems in 
service or until many years thereafter.  Thus, there is no 
basis upon which to conclude that any heart disease or 
emphysema was incurred in or aggravated during military 
service, including for heart disease on a presumptive basis.  

The question remaining is whether the residuals of gunshot 
wounds to the veteran's head contributed substantially or 
materially to cause death.  In this regard, the Board notes 
that the appellant has not presented any evidence showing a 
relationship between the veteran's service-connected 
disability and his emphysema and/or ischemic cardiomyopathy.  
The appellant, as a layperson, is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Franzen v. Brown, 9 Vet. App. 235 
(1996).  

The evidence of record showed that, in addition to chronic 
headaches and mild hemiplegia in the left foot related to his 
service-connected head injury, the veteran had a number of 
medical problems over the years, including chronic alcohol 
abuse.  He suffered an accidental laceration of the fingers 
of his right hand in a motorized saw in April 1946, and 
sustained lacerations on his scalp and partial loss of his 
right ear after being run over by a car in May 1946.  He 
suffered a probable myocardial infarction in August 1975; was 
diagnosed with probable congestive heart failure, probable 
bronchitis, and acute intoxication in November 1975, and 
underwent successful abdominal aortic aneurysm resection in 
January 1992.  During the latter hospital stay, the veteran 
suffered an inferolateral wall myocardial infarction and 
acute respiratory failure.  The impression at that time 
included probable chronic obstructive pulmonary disease 
(COPD), and the veteran was strongly advised to quit smoking.  
While the evidence showed that the veteran had numerous 
medical problems subsequent to service, there is no objective 
evidence that his service-connected cranial defect from a 
gunshot wound to the head caused any additional disability or 
materially affected his overall health.  There is no 
objective or competent evidence suggesting any relationship 
between the veteran's emphysema and his service-connected 
cranial defect.  

Although the Board is sympathetic to the contentions of the 
appellant, we are constrained by VA law and regulations which 
are clear and unambiguous.  Inasmuch as there is no evidence 
of emphysema or a respiratory disorder in service or until 
many years thereafter, and no evidence that his service-
connected disability played any part in his death, there is 
no basis upon which to grant service connection.  
Accordingly, service connection for the cause of the 
veteran's death is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


